Citation Nr: 0608139	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  99-03 874A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 22, 1997 to 
April 9, 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
New York, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
service connection for a psychiatric disorder.

This claim was remanded by the Board in September 2000 and 
January 2005 for further adjudication.  The veteran 
participated in a Travel Board hearing on November 16, 2005 
with the undersigned.  A transcript of that proceeding has 
been associated with the claims folder.


FINDINGS OF FACT

1.  There is clear and unmistakable evidence that the veteran 
entered active duty with a pre-existing psychiatric disorder.  
This condition is not the result of disease or injury in 
service.  The appellant does not have a psychiatric disorder 
that is of service origin.

2.  There is clear and unmistakable medical evidence that the 
pre-existing psychiatric disorder did not undergo increase in 
disability or chronic aggravation during service.




CONCLUSION OF LAW

The veteran's pre-existing psychiatric disorder was not 
aggravated during active service.  38 U.S.C.A. §§ 1111, 1153 
(West Supp. 2005); 38 C.F.R. §§ 3.304, 3.306 (2005); 
VAOPGCPREC 3-03 (July 16, 2003); Wagner v. Principi, 370 F. 
3d 1089 (Fed. Cir. 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: private 
treatment records dated in May 1996; service medical records 
dated January through April 1997; private treatment records 
dated in October 1997; prior rating decisions; the veteran's 
contentions; and VA examinations dated in August 1997 and 
June 2002.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence submitted by 
the veteran or on his behalf.  Rather, the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, with respect to the veteran's claim.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, account for evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for rejecting 
any evidence favorable to the veteran.  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.

The Board acknowledges that the appellant is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he incurred certain injuries during 
service or that he experienced certain symptoms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

As documented in various written statements of the veteran, 
argument submitted by his representative, and the November 
2005 Travel Board hearing transcript, the veteran maintains, 
essentially, that his claimed psychiatric disorder is due to 
aggravation of a pre-existing psychiatric disorder during 
active duty.  

The law permits service connection for a claimed disability 
where the evidence shows (1) injury or some incident in 
service; (2) a current disorder or disease; and (3) a cause-
effect link between the two.  See 38 U.S.C.A. §§ 1110, 1131 
(West Supp. 2005); 38 C.F.R. § 3.303 (2005); Pond v. West, 12 
Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 309 
(1993); Cuevas v. Principi, 3 Vet. App. 542 (1992).  The 
evidence of a cause-effect link can be established if service 
medical records document such a link (see Id.), or if 
competent post-service evidence documents such a link.  See 
38 C.F.R. § 3.303(d) (2005).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  See 38 C.F.R. 
§ 3.304(b) (2005).  However, where there is "clear and 
unmistakable" evidence that the injury or disease claimed 
pre-existed service, the presumption does not attach, and the 
issue becomes whether the disease or injury was aggravated 
during service.  See Id.  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to a natural 
progress of the disease.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  See 38 U.S.C.A. 1153 (West Supp. 
2005); 38 C.F.R. 3.306(b) (2005); Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995).  Temporary or intermittent flare-ups of 
a pre-existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition itself, as contrasted with mere symptoms, has 
worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).

The presumption of soundness attaches only where there has 
been an induction medical examination during which the 
disability about which the veteran later complains was not 
detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).  

The law further provides that the burden to show no 
aggravation of a pre-existing disease or disorder during 
service is an onerous one that lies with the government.  
See, e.g., Cotant v. Principi, 17 Vet. App. 117, 131 (2003); 
Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  
Importantly, VA Office of the General Counsel determined that 
VA must show by clear and unmistakable evidence that there is 
a pre-existing disease or disorder and that it was not 
aggravated during service.  See VAOPGCPREC 3-03 (July 16, 
2003); Wagner v. Principi, 370 F.3d 1089 (Fed.Cir. 2004).  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
See id.  The Board must follow the precedent opinions of the 
General Counsel.  See 38 U.S.C.A. § 7104(c) (West Supp. 
2005).

The veteran's induction medical examination report and report 
of medical history, both dated in December 1996, document 
normal psychiatric findings and affirmative denials by the 
veteran that he has, or has had, a psychiatric disorder; 
nothing is noted about a psychiatric disorder upon induction.  
Later service medical records, however, document the 
veteran's hospitalization (within a week of entering service) 
and subsequent diagnosis of paranoid schizophrenia.  In 
February 1997, the veteran was informed of the Army's 
proposed separation action due to his mental condition.  In 
March 1997, the veteran signed a request for separation and 
waiver of PEB evaluation, and acknowledged that he would be 
separated from service by reason of a condition that existed 
prior to service.  He also agreed with the medical board's 
findings that he was not fit for active duty service.

As no pre-existing psychiatric disorder was documented in the 
induction medical examination report, the Board finds that 
the presumption of soundness attaches with respect to the 
psychiatric disorder now claimed.  Thus, the burden is on VA 
to rebut the presumption by clear and unmistakable evidence 
that the disorder now claimed was both pre-existing and not 
aggravated by service.  Lack of aggravation can be shown with 
competent evidence of no increase in disability during 
service or that any increase in disability is due to the 
natural progress of the pre-existing condition.  If VA meets 
this burden, the claim would be denied, although the veteran 
is free to counter with evidence contrary to that cited by VA 
to show no aggravation or increase in disability.  Barring 
this, the claim fails, and service connection is to be 
denied.  

A police report dated in May 1996, prior to the veteran's 
entrance into service, establishes that the veteran was 
detained after an incident at his parents' home.  The police 
officer reported that the veteran was nervous and paranoid, 
and had two handguns in his possession.  He was later taken 
to a local hospital for involuntary hospitalization.  Upon 
medical examination at the P.M.C., the veteran was noted to 
be paranoid, delusional and felt that people were out to get 
him.  The examiner stated that he required admission to a 
psychiatric facility for evaluational treatment and for his 
own protection.  He was subsequently diagnosed with paranoid 
schizophrenia.  The Board finds that clear and unmistakable 
evidence has established that the veteran suffered from a 
psychiatric disorder prior to service.

Nonetheless, having established that the presumption of 
soundness has attached, the crux of this claim is whether 
there is a basis to find that the current psychiatric 
disorder is indicative of a psychiatric disorder aggravated 
as a result of active service.  In general, any evidence of a 
cause-effect nexus between service and a claimed disorder 
must be medical - that is, in the form of a report of a 
doctor or other medical professional, who, by virtue of 
appropriate training, knowledge, or experience, is qualified 
to opine as to a diagnosis or etiology (medical causation) 
thereof.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).

As for such required medical opinion, the record presents 
two.  First, the August 1997 VA examiner diagnosed the 
veteran to be in a paranoid state, not otherwise specified 
(NOS) and a personality disorder, NOS.  The examiner 
suggested the veteran's condition had been a developmental 
process with apparent decompensation occurring with some 
periodicity, as witnessed at previous hospitalizations.  
Nevertheless, the possibility of an exacerbation of symptoms, 
due to the rigors of basic training and the need for 
resiliency and flexibility in new circumstances could not be 
rejected out of hand.

The Board finds the August 1997 VA examiner's opinion to be a 
generalized, speculative, and conjectural opinion that 
aggravation took place, based in large part, if not 
completely, on the veteran's report of aggravation in 
service.  See 38 C.F.R. § 3.102 (2005) (service connection 
may not be based on a resort to pure speculation or even 
remote possibility).  See also Morris v. West, 13 Vet. App. 
94, 97 (1999) (diagnosis that appellant was "possibly" 
suffering from schizophrenia deemed speculative); Bloom v. 
West, 12 Vet. App. 185, 186-87 (1999) (treating physician's 
opinion that prisoner-of-war experience "could" have 
precipitated the initial development of a lung condition 
found too speculative to be adequate medical nexus evidence 
to well-ground a cause of death claim); Bostain v. West, 11 
Vet. App. 124, 127-28 (1998) (private physician's opinion 
that pre-existing service-related condition may have 
contributed to ultimate demise of veteran too speculative, 
without more, to be deemed new and material evidence to 
reopen a cause of death claim).

Second, the VA mental disorders examination conducted in June 
2002 indicated that the veteran described grandiose, paranoid 
thinking prior to his enlistment in the Army.  He denied 
feeling undue stress during basic training and, in fact, was 
at a loss to understand why his behavior occasioned his 
hospitalization and discharge.  His subsequent 
hospitalization and current mental status were consistent 
with his behavior before and during his enlistment.  
Therefore, the examiner found that it was not likely that the 
veteran's preexisting schizophrenia was aggravated beyond its 
normal progression during his active service.  The Board 
finds the June 2002 VA examination to be most persuasive, due 
to the thorough review of the claims folder and the reasons 
and bases provided to substantiate the aforementioned 
findings.  The Board is free to favor one medical opinion 
over another, provided it offers an adequate basis for doing 
so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

The Board concludes, first, that the medical opinion dated in 
May 1996 and the corresponding police report, constitute 
"clear and unmistakable" evidence that the veteran entered 
service with a pre-existing psychiatric disorder.  The June 
2002 VA mental disorders examination also clearly states that 
the veteran's psychiatric disorder existed prior to service.  
There is no evidence to contradict or otherwise call into 
question the soundness of the conclusion that the veteran 
entered service with a pre-existing psychiatric disorder.  
The representative argues the pre-service diagnosis did not 
conform to criteria for diagnosing schizophrenia.  However, 
the representative is not a medical professional, and the 
medical personnel observing the veteran in 1996 were clearly 
in a better position to determine whether such a diagnosis 
was warranted.

The Board also concludes that the pre-existing psychiatric 
disorder did not undergo chronic aggravation beyond a normal 
progress of the disorder during active service.  The evidence 
against finding aggravation beyond a normal progress of the 
disorder amply outweighs that favoring aggravation.  The June 
2002 VA medical opinion stated that the current disorder and 
symptomatology are due to the natural progress of a pre-
existing condition and not due to any temporary flare-up 
during service.  

In light of the foregoing, the Board finds that VA has met 
its burden to rebut the presumption of soundness as to the 
claimed psychiatric disorder, and has shown no aggravation 
during service, by clear and unmistakable evidence.  
Accordingly, service connection is not warranted unless the 
veteran can present even stronger evidence that the pre-
existing psychiatric disorder, as opposed to symptomatology 
or even temporary exacerbation, did in fact undergo chronic 
worsening during active duty, to counter the VA medical 
opinion.  There is no such evidence.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder must be denied.  See 38 U.S.C.A §5107 
(West Supp. 2005).



The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of the January and May 2005 letters and 
the July 2004 supplemental statement of the case (SSOC).  
Since the letters and SSOC provided notice of elements (1), 
(2), (3) and (4), see above, it is not necessary for the 
Board to provide extensive reasons and bases as to how VA has 
complied with the VCAA's notice requirements.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  In addition, by 
virtue of the rating decision on appeal and the SSOC, the 
veteran was provided with specific information as to why his 
claim was being denied.  He was also supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) in the July 2004 
SSOC.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Here, the veteran was 
not provided with notice of his rights under the VCAA prior 
to issuance of the April 1998 rating decision.  The veteran 
is not prejudiced by the timing of the letter.  Since the 
VCAA was not yet enacted at the time of the original denial 
of the veteran's claim, it was legally impossible to provide 
him with notice.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, slip op. at 14.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concluded above, the 
preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.   

With respect to VA's duty to assist, the VCAA also requires 
VA to make reasonable efforts to help a claimant obtain 
evidence necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103A (West Supp. 2005); 38 C.F.R. § 3.159(c), 
(d) (2005).  This "duty to assist" contemplates that VA 
will help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody.

The Board notes that VA regulations provide that VA will 
assist the veteran by providing a medical examination or 
obtaining a medical opinion based upon review of the evidence 
of record if VA determines that it is necessary to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2005).  VA provided 
the veteran with examinations in August 1997 and June 2002.

All available service medical records as well as VA medical 
records pertinent to the years after service are in the 
claims folder and were reviewed by both the RO and the Board 
in connection with the veteran's claim.  VA has also assisted 
the veteran and his representative throughout the course of 
this appeal by providing them with SSOCs which informed them 
of the laws and regulations relevant to the veteran's claim.  

In the circumstances of this case, additional efforts to 
assist or notify the appellant in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant at 
every stage of this case.  





ORDER


Entitlement to service connection for a psychiatric disorder 
is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


